Citation Nr: 1548255	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis, as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1974 and from September 1979 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Documents contained therein are irrelevant to the claim on appeal.  


FINDINGS OF FACT

1. The Veteran was exposed to cosmic radiation as an Air Force pilot. 
 
 2. Anaplastic thyroid cancer status-post lobectomy, with subsequent laryngeal nerve paralysis, was not manifest in service or within one year of separation.  Anaplastic thyroid cancer is not attributable to service.


CONCLUSION OF LAW

Anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis, was not incurred in or aggravated by service, nor can anaplastic thyroid cancer be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2010, to the Veteran.  This letter explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board obtained an independent medical opinion as to the Veteran's claim for service connection.  The opinions were provided by medical professionals, following a thorough review of the claims file; the VA examination also included a solicitation of history from the Veteran and physical examination of the Veteran.  The Board has reviewed the reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's November 2012 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a malignant tumor is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, service at a gaseous diffusion plant, or service on Amchitka Island.  38 C.F.R. § 3.309(d)(3). 

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Additionally, the Veteran may be service-connected for anaplastic thyroid cancer without regard to the statutory presumptions mentioned above if it can be shown that his diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The Veteran served as a pilot in the Air.  The Veteran indicated that, during that time, he was exposed to radiation when he flew over 7,000 hours in aircrafts at altitudes between 25,000 feet to 35,000 feet; when he exposed to high frequency radios and radar while aboard aircrafts; when he landed in Saudi Arabia two days after a cease fire and smoke, fumes, and chemical smells filled the air; and when a nuclear weapons rack was dropped in his presence.  The Veteran noted that no one had confirmed a radiation leak at the time the weapons rack was dropped.  

The Veteran was diagnosed with anaplastic thyroid cancer in February 2010 with symptoms manifesting as early as August 2009 and contends that his anaplastic thyroid cancer is a consequence of radiation, to include both cosmic radiation and ionizing radiation, which he was exposed to during the activities described above in service.  

In response to a request to determine radiation exposure and dose inquiry for the Veteran, a memorandum was provided in January 2011 by the Chief of the Radiological Health Operations in the Air Force.  The memorandum explained that no external or internal radiation exposure data for the Veteran was found.  It was noted that the potential for exposure to ionizing radiation when working near some radar systems does exist, but they were unable to determine what specific exposures may have resulted for this Veteran.  Based on research conducted from over 46,000 dosimetric readings from personnel that included radar operators, radar maintenance technicians, and radar administrative/supply personnel, it was determined that the maximum lifetime dose recorded for any of the individuals monitored was 670 mrem; only 5 percent had any measurable dose; and only four individuals had lifetime doses greater than 300 mrem.  For comparison, it was noted that the average annual exposure to background radiation for people in the United States is 360mrem.  With respect to radiofrequency radiation exposure, it was noted that the consensus of scientific advisory bodies was that there were no long-term effects from low-level exposures to radiofrequency radiation.  It was also reported that, as to the incident wherein the Veteran was present when a nuclear weapons rack was dropped, the only potential radiation exposure would have been the release of radioactive material, and the last nuclear weapons accident that had a release of radioactive material of that type was in 1968, prior to the Veteran's service.  

The Veteran underwent a VA examination in October 2012 and the VA examiner opined that it was less likely than not that Veteran's anaplastic carcinoma of thyroid was caused by his service.  The VA examiner reasoned that, although there is a relationship between thyroid carcinoma and exposure to ionizing radiation from nuclear blasts, the Veteran did not present any evidence of such exposure.  The examiner noted that he reviewed the available medical literature and that, at the present time, there was no agreed upon association between cosmic radiation exposure from flying and thyroid cancers.  

The Veteran's private physician submitted medical opinions in February 2012 and December 2012 that relate the Veteran's anaplastic thyroid cancer to exposure to radiation during service.  The private physician opined that anaplastic thyroid cancer usually presents at least 20 years after exposure to a radiation source and, based on the Veteran's history and the magnitude of his flying hours and conditions, he incurred the exposure to this cancer during service.  

The Veteran also provided numerous articles that suggest long term pilots are exposed to increased levels of radiation and that anaplastic thyroid cancer may arise more than 20 years after exposure to radiation.

In response to a February 2015 request by the Board, an independent medical opinion was obtained.  According to the report, provided by a radiation physicist, professional pilots and aircraft crew accumulate whole body effective doses of cosmic radiation comparable to other occupationally exposed workers, and thus, the Veteran was likely to have received cosmic radiation exposure.  The Veteran's lifetime effective dose is estimated as 24mSv (2.4 rem); his occupational exposure due to his time in the Air Force was estimated as 19mSv (1.9 rem).  However, according to the opinion, anaplastic thyroid cancer is not solely a consequence of radiation exposure; the fraction of anaplastic thyroid cancer patients is not greater in irradiated populations relative to unexposed populations.  The opinion further states that the likelihood of a causal link between the Veteran's anaplastic thyroid cancer and his estimated radiation exposure is less than 1 percent.  According to the report, the scientific literature reflects that thyroid cancer incidence among atomic bomb survivors and others that received large doses of radiation does not show a statistically significant increase in thyroid cancer among those exposed as adults, even at doses 10 times as high as the Veteran's estimated dose; the radiation physicist stated that there was no epidemiological data demonstrating an increased cancer risk among adult men with exposure in the range of the Veteran's dose estimate.  The opinion also states that the Veteran's anaplastic thyroid cancer was not caused by exposure to radio frequency/microwave radiation; the medical literature indicates that there is only very weak evidence implicating low level exposures to increased cancer incidence, and there is essentially no scientific basis for the Veteran's claim that his thyroid cancer was caused by low level exposures to radiofrequency electromagnetic field radiation.   The opinion states that there is not a significant likelihood that the Veteran's malignancy is due to radiation exposure accumulated during his duty as an Air Force pilot.  

The Board notes that the Veteran is not alleging that his anaplastic thyroid cancer is a result of combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

As noted above, in order to establish presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed veteran who participated in a radiation-risk activity as such terms are defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2015).  In this case, records from the period of active duty during which the Veteran claims exposure to radiation do not indicate that he participated in a recognized radiation risk activity such as an atmospheric detonation test or the occupation of Hiroshima or Nagasaki in1945 to 1946, nor has the Veteran so asserted.  Therefore, service connection on this basis is not for application. 

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

As noted above, the Veteran has been diagnosed with anaplastic thyroid cancer.  Thyroid cancer is a radiogenic disease as defined by 38 C.F.R. § 3.311.  The Veteran was diagnosed with anaplastic thyroid cancer during the prescribed period; five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv) (2015).   Nonetheless, a careful review of 38 C.F.R. § 3.311(b)(1) indicates that it must first be determined the Veteran was exposed to ionizing radiation before a referral for a dosage estimate.  Here, however, the RO requested a copy of the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141); the National Personnel Records Center indicated that no records were available at its location, and the RO sought additional information from the Air Force.  The United States Air Force Master Radiation Exposure Registry found that there is no external or internal radiation exposure data for the Veteran, and that no specific exposures could be determined for the Veteran.  Likewise, the independent medical opinion indicated that the Veteran had cosmic radiation exposure, not ionizing radiation exposure; the Veteran has not provided any evidence demonstrating that he had ionizing radiation exposure.  Thus, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

The Board is also obligated to consider service connection without reference to the radiation regulations 38 C.F.R. §§ 3.309(d), 3.311.  The Federal Circuit in Combee determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d)  (2015). 

As has been discussed above, the evidence indicates that the Veteran has been diagnosed with anaplastic thyroid cancer.  Concerning in-service disease, the Veteran's service treatment records do not indicate, and the Veteran does not contend, that his anaplastic thyroid disease began during service or within one year of separation.  Stated differently thyroid cancer was not noted during service.  Anaplastic thyroid cancer was not manifest, identified, or diagnosed during service or within one year of separation.  Furthermore, nothing suggests that he had characteristic manifestations of the disease process during that time frame. See 38 C.F.R. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b). 

Concerning in-service exposure, as is discussed above, the Veteran was found to have been exposed to approximately 1.9 rem of cosmic radiation during service.  As noted above, the October 2012 VA examiner and the independent medical opinion determined that the Veteran's anaplastic thyroid cancer was not related to the cosmic radiation exposure that he experienced during service.  The independent medical opinion from the radiation physicist found that the Veteran had a likely lifetime dose estimate of 2.4 rem, with 1.9 rem of that cosmic radiation based on his duties as a pilot.  The radiation physicist noted, however, that the probability that this exposure caused his anaplastic thyroid cancer was less than 1 percent.  As a result, the radiation physicist found that there was no significant likelihood that the Veteran's anaplastic thyroid cancer was due to cosmic radiation exposure accumulated as an Air Force pilot.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis, to his service, including any cosmic or radiofrequency radiation exposure, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2012 VA examination report and the February 2015 independent medical opinion, as well as the clinical evidence of record.  The VA examiner and the independent radiation physicist, in determining that the Veteran's claimed disabilities are unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).   

The Board acknowledges that the Veteran's private treating physician, Dr. H,  submitted letter stating that the Veteran's anaplastic thyroid cancer is related to radiation exposure during his service in the Air Force.  According to the letters, the Veteran had "radiation risk activities" as a pilot, and thus, his anaplastic thyroid cancer is related to service; according to Dr. H, anaplastic thyroid cancer is the least common form of thyroid cancer, and usually has onset 20 years after exposure to a radiation source.  Dr. H stated that it was his opinion that the Veteran incurred exposure to thyroid cancer during his time as an Air Force pilot.   However, Dr. H does not provide a rationale for his opinions in either letter, and his opinions do not cite any medical or scientific literature in support of his opinions.  Likewise, Dr. H's reliance on the term radiation risk activities is maybe misplaced; the Veteran's duties do not constitute radiation risk activities under the law.  More specifically, there is no probative evidence of in-service exposure to ionizing radition, to include the drop of a bomb from a bomb rack.

The probative value of the February 2012 and December 2012 letters is outweighed by the weight of the evidence that reflects that the Veteran's anaplastic thyroid cancer is unrelated to his service.  In this regard, the Board points out that the February 2012 and December 2012 opinions from Dr. H are not corroborated by the available evidence.  The Board observes that the February 2012 and December 2012 letters largely ignore the evidence that reflects that the Veteran has never been exposed to ionizing radiation.  Moreover, these opinions do not address the epidemiological studies, cited by the independent radiation physicist, which do not demonstrate an increased cancer risk among adult men with cosmic radiation exposure.  Instead, it appears that these private opinions are based solely on the Veteran's assertions.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  As such, the VA opinions are far more reasoned and substantiated by the totality of the evidence.

The Board finds that the probative value of the Veteran's general lay assertions and those of the February 2012 and December 2012 letters are outweighed by the specific, reasoned opinions provided in the October 2012 VA examination report and the February 2015 independent medical opinion.  The VA examiner and independent radiation physicist, in determining that the Veteran's anaplastic thyroid cancer is unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The VA examiner and the independent radiation physicist explained the reasons for the report's  conclusions based on an accurate characterization of the evidence of record, as well as the relevant medical and scientific literature.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinions of the VA examiner and independent radiation physicist are consistent with the medical evidence of record, which does not demonstrate that the Veteran's anaplastic thyroid cancer is related to his service.  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, there is no reliable evidence linking the Veteran's anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis, to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for anaplastic thyroid cancer, status-post lobectomy, with subsequent laryngeal nerve paralysis, as secondary to radiation exposure, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


